— Motion granted and appeal dismissed. Memorandum: Plaintiff attempts to appeal from an order of Erie County Court which (1) reversed an order of Buffalo City Court denying defendant’s motion for summary judgment and (2) granted the motion.
Our jurisdiction to hear an appeal from a determination of a County Court, acting as an appellate court, is limited to an appeal from an order of that court which determines an appeal from a judgment of a lower court (CPLR 5703 [b]). The statute does not authorize us to hear an appeal from a *549determination of a County Court made on appeal from an order of a lower court, which order does not finally determine the action, even though the County Court reverses and dismisses the complaint (Ellingsworth v City of Watertown, 113 AD2d 1013). Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.